Citation Nr: 9913435	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-17 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of an injury to the chest.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had verified active duty from May 1961 to July 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a psychiatric disorder and 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for residuals of a chest injury.  The notice of 
disagreement was submitted in August 1998.  The statement of 
the case was issued in October 1998.  A substantive appeal 
was received in November 1998.


REMAND

On review of the veteran's claims file, the Board notes that 
he requested a hearing before a Member of the Board at the 
regional office on the November 1998 substantive appeal and 
he confirmed that request in by written correspondence 
received in April 1999.

Accordingly, this case must be REMANDED for the following 
action:

The veteran should be scheduled for a 
personal hearing before a Member of the 
Board at the RO.

By the Remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until 


he is notified by the RO.  The purpose of this Remand is to 
afford the veteran due process of law.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


